 

Exhibit 10.12

 

Trust Loan Contract

 

Contract No.: SCXT2016(DXD)Zi. No.167-2

 

Trust Loan Contract

 

Sichuan Trust Co., Ltd.

 

____Month of 2016

 

 

Trust Loan Contract

 

 

Contents

 

1 Definition and Explanation 1 2 Trust loans 4 3 Precedent condition of issuance
5 4 Issuance of the Loan 6 5 The usage of Trust Loan 7 6 Interest 7 7 Repayment
9 8 Loan Guarantee 10 9 Payment 12 10 Capital Supervision 12 11 Representations
and Warranties matters 13 12 The Agreed Items 15 13 Events of default 17 14
Liabilities for default 19 15 Special stipulations 20 16 Supplement,
Modification and Transfer of the Contract 20 17 Notices 21 18 Grace and Partial
invalidity 22 19 Other matters 22

 

 

Trust Loan Contract

 

 

This Trust Loan Contract numbered SCXT2016(DXD)Zi. No.167-2 is signed by the
following two parties in Chengdu in on 9/7/2016:

 

Lender: Sichuan Trust Co., Ltd.

Legal Representative: Mou Yue

Address: No.18, Second section of South Renmin Avenue, Jinjiang District,
Chengdu

Agent: Pan Zhu

Tel:0571-85238957

Fax: 0571-85238957

Postcode: 610016

 

Borrower: Wuhan Kingold Jewelry Co., Ltd.

Legal Representative: Zhihong Jia

Address: Special No. 15 of Huangpu Science and Technology Park, Jiang’an
District, Wuhan City

Contact Address: Special No. 15 of Zhongshan Western Huangpu Science and
Technology Park, Jiang’an District

 

Agent:

Fax: 027-65694977

Tel: 027-65694977

Postcode: 430023

 

The parties involved above is separately referred to as “one party” and
collectively known as “both parties”.

 

WHEREAS:

(1)The Lender, as the trustee of “Chuanxin-Kingold No.1 Single Trust”
(hereinafter referred to as this “Trust” or the “Trust”), in accordance with the
agreement in Chuanxin-KingoldNo.1 Single Trust Contract, numbered
【SCXT2016(DXD)Zi. No.167-1】, planned to make loans which are delivered by the
Consignor for the Borrower as the RMB Trust Loan, which shall be used by the
Borrower to purchase raw materials.

 

(2)The Borrower is a company limited by shares with valid existence established
in accordance with the laws of the People's Republic of China. Due to the need
of manufacture and operation, the Borrower applies to the Lender for loans no
more than RMB 1 billion (Capital: One Billion Yuan Only);

 

(3)According to the stipulation of Trust Contract, the Lender agrees to offer
Trust Loan for the Borrower;

 

(4)At the time of signing the Contract, the Borrower has been aware of and
recognized that the Loan funds under this Contract are from the trust funds
which the Lender is trusted to manage. Except for opposite provisions, the Loan
under this Contract referred to “Trust Loan”.

 

Hereby, according to the current law of the People's Republic of China and on
the basis of fairness principle, the Borrower and the Lender reach an agreement
and conclude this Contract to comply with.

 

1Definition and Explanation

 

In the Contract, except that there are other explanations or implications in the
context, the following words and phrases bear the following meanings:

 

1.1The Borrower/ Wuhan Kingold Jewelry Company: refers to Wuhan Kingold Jewelry
Co., Ltd. and its legal successor.

 

1.2The Lender/ Sichuan Trust: refers to Sichuan Trust Co., Ltd. and its legal
successor.

 

1 

Trust Loan Contract

 

 

1.3Both parties: refers to the Borrower and the Lender.

 

1.4Consignor: Zhangjiakou Bank Corporation

 

1.5This Contract: refers to the Loan contract signed between the Borrower and
the Lender as well as its enclosures and any valid amendment or supplementary
agreement of it.

 

1.6Contract of Guaranty: refers to the Contract of guaranty signed between the
Borrower and the Guarantor numbered SCXT2016(DXD)Zi. No.167-2 and the attachment
as well as any valid amendment or supplementary agreement of it.

 

1.7Pledge Contract of Gold: refers to the pledge contract of gold signed between
the Borrower and the Guarantor numbered SCXT2016(DXD)Zi. No.167-4 as well as its
enclosures (include but not limited to the pledged property listing) together
with any valid amendment or supplementary agreement of it.

 

1.8Insurance Contract: refers to the insurance contract and the insurance policy
(property insurance) together with any of its valid amendment or supplementary
agreement, signed between the Borrower and the PICC Property and Casualty
Company Limited (hereinafter referred to as PICC P&C) on pledge gold, with the
Lender as the only beneficiary. The term of the insurance contract (including
renewed term) shall cover the whole pledge term.

 

1.9Security Documents: the Contract of Guaranty and the Pledge Contract of Gold
under this Contract are jointly called Security Documents.

 

1.10Pledgor: the Pledgor and Borrower under this Contract is the same person,
namely Wuhan Kingold Jewelry Co., Ltd. and its legal successor.

 

1.11Guarantor: refers to Mr. Zhihong Jia, the actual controlling person of the
Borrower.

 

1.12Guarantor: the pledger and the warrantor under this Contract are
collectively called as the Guarantor.

 

1.13Standard Gold: refers to the AU9999 Standard Gold purchased from Shanghai
Gold Exchange whose purity is 99.99%.

 

1.14Pledge Gold: refers to the standard gold which the Borrower owns legally and
can be pledged legally, is obtained from the warehouse of Shanghai Gold Exchange
according to relevant regulations and procedures, and is promised to pledge to
the Lender in accord with this Contract and the pledge contract of gold.

 

1.15Gold Price: Refers to the closing price of this Contract at 15:30 of the
Shanghai Gold Exchange Standard Gold, or closing price of this Contract at 2:30
in the morning of Shanghai Gold Exchange Standard Gold if there are night market
according to Shanghai Gold Exchange Au(T+D) contract, unless there is special
agreement in this Contract.

 

1.16Base Price of Gold Pledge/ Pledge Price: The pledge price of pledge gold
takes the lower price between Shanghai Gold Exchange AU(T+D) contract 30-day
average of the previous session and the closing price at 15:30 of the previous
session.

 

1.17Pledge Date: refers to the day when each installment of pledge gold is
stocked in the pledged property safe box rented by the Borrower.

 

1.18Trust Loan: refers to the Loan that the Lender offers to the Borrower
according to this Contract and trust funds under the Trust Plan it is trusted to
manage. Except for additional reference, the “Loan” in this Contract has the
same meaning as Trust Loan.

 

2 

Trust Loan Contract

 

 

1.19Loan Period: refers to the Loan period stipulated in the article 2.1 in this
Contract.

 

1.20Repayment: refers to the repayment of any principal amount and interest of
the Trust Loan stipulated in this Contract.

 

1.21Value Date for Interest: refers to the day when the Lender offers each
installment funds to the Borrower’s special loan account. In regard to the
specific date, the date on the withdrawal application for the Loan shall prevail
(format of withdrawal application for a loan see appendix 1). Conditions such as
article 6.2.5 in this Contract happens, the interest calculation date of each
installment of Trust Loan corresponds to the effective date of the trust
beneficial right of each installment of Trust Loan (specific date subject to the
Lender’s date of announcement).

 

Expiry Date for Interest: refers to the accounting date of the interest of each
installment of Trust Loan , namely,(i) during the existence period of Trust
Plan, every three month calculated from corresponding interest calculation date
of each installment of Trust Loan ; (ii) the expiry date of each installment of
Trust Loan or all Trust Loan (including advances to the expiry date).

 

1.22Interest Payment Date: refers to (i) article 1.20 in this Contract (i) any
day within the first five Business Days of each expiry date for interest under
each fund; (ii) article 1.20 in this Contract (ii) the expiry date for interest
under funds. Any interest payment date which is not a Business Day, shall be
extended to the next succeeding Business Day.

 

1.23Trust Plan/ This Trust Plan: refers to “Chuanxin-Kingold No.1 Single Trust”,
subject to the name regulators approve.

 

1.24Precedent Conditions for Lending: refers to the premise condition for Lender
to offer loans to the RMB loan account of the Borrower according to article 3 in
this Contract.

 

1.25Payables: refers to all expenses that the Borrower shall pay to the Lender
including but not limited to all principal amount of the Trust Loan under this
Contract (no more than RMB 1 billion), interest, liquidated damages produced
when the Borrower violates this Contract, overdue interest, penalty interest,
damage awards, compound interest, related expenses paid in advance by the
Lender, and so on. as well as all reasonable fees for the Lender to realize the
creditor’s rights. Thereinto, all reasonable fees for the Lender to realize the
creditor’s rights include but not limited to the following fees: legal fare,
arbitration fee, property preservation fee, execution fee, valuation fee,
auction fee, fees related to exercising security right, transaction handling
fee, agent fee, registration fee, appraisal fee, safekeeping fee, insurance
premium, notice fee, enquiry fee, attorney fees, notary fees, delivery fee,
travel expense, communication fee, and all kinds of taxes and other related
expense as well as the responsibility of invalid contract that the Borrower
shall bear as the Contract stipulates.

 

1.26All Payment Liabilities: refers to the liability that the Borrower shall pay
all the Payables to the Lender according this Contract.

 

3 

Trust Loan Contract

 

 

1.27Default Events: refers to any default event stipulated in article 14.1 in
this Contract.

 

1.28The Expiration or the Mature: refers to any of the following situations: (1)
the expiration of payment date for principle amount and interest of any
installment of Trust Loan stipulated in this Contract; (2) partial or overall
advance of expiration of any installment of Trust Loan announced by the Lender.

 

1.29Occupying Days/ Existing Days: days accumulated from the issuance date of
any installment of Trust Loan to the payment date of all principal amounts and
interest of any installment of Trust Loan.

 

1.30In this Contract when it mentions Business Day/ Working Day: it shall be
explained as any day on which the Lender is open to conduct business except for
legal holidays. Year: refers to every calendar year. Month: refers to every
calendar month. Quarter: refers to every nature quarter.

 

1.31Security Fund: According to the Regulations and relevant regulations of
supervision department, the Borrower shall subscribe Chinese Trust Industry
Security Fund according to one percent of the principal amount of the Trust Loan
as the obligated subscriber.

 

1.32Security Fund Company: refers to the Chinese Security Industry Trust Fund
Co., Ltd established according to the Regulations as well as other companies
which inherent its legal obligations.

 

1.33The Regulations: refers to Trust Industry Security Fund Management
Regulation as well as relevant regulations revised, supplemented and replaced by
supervision department.

 

1.34Supervision Department: refers to China Banking Regulatory Commission as
well as other government departments which bear the same obligations of
supervision.

 

1.35Yuan: refers to the legal currency unit of People's Republic of China, RMB,
Yuan.

 

1.36Laws: the laws under this Contract refer to laws, administrative
regulations, department rules as well as local laws and regulations and policies
with legal binding. Except for additional stipulations in laws and regulations
or requirements in context, whenever this Contract mentions any article of
“Laws”, it shall be explained as the effective law text timely revised or newest
publicized.

 

1.37Title: the titles of any article and enclosure under this Contract are made
for convenience and only for reference, which shall never be considered as the
explanation of that article or enclosure.

 

2Trust loans

 

2.1Amount and term of Trust Loan

 

2.1.1The Trust Loan under this Contract are RMB loans. The principal amount of
loans is no more than RMB 1 billion (capital: one billion Yuan only). The Trust
Loan can be issued in installments. The specific issuance of each installment
shall be determined on the basis of the Borrower’s capital needs and the
condition of capital use. The specific amount of each installment is subject to
the actual amount issued (specifically subject to the withdrawal application for
the Loan).

 

2.1.2The total term of the Loan under this Contract is 24 months, calculating
from the first day when the first installment of Trust Loan fund is issued to
the Borrower’s special loan account (specifically subject to the withdrawal
application for the Loan). It is expected to be from September 7, 2016 to
September 7, 2018 (specifically subject to the withdrawal application for the
Loan). If the condition agreed in article 6.2.5 occurs, the term of Trust Loan
shall be calculated from the setup of the Trust Plan.

 

4 

Trust Loan Contract

 

 

2.1.3Except for additional agreement, when the starting day of the term of Trust
Loan does not comply with the actual issuance day under this Contract, the
actual issuance day shall prevail. Besides, the expiry date of the Loan agreed
in article 2.1.2 in this Contract shall also be adjusted accordingly.

 

(1)The Lender is entitled to issue loans by installments. The limit of each
installment is 24 months or no more than 24 months, and the expiry date of last
installment should be before the expiry date for the total term.

 

Despite the agreements above, if anything in article 6.2.5 in this Contract
occurs, the term of each installment of Trust Loan shall be calculated from the
effective date of each trust beneficial right conforming to each installment of
the Trust Loan fund. (specifically subject to the announcement date of the
Lender).

 

2.1.4If any agreed condition in this Contract occurs, the Lender is entitled to
announce the acceleration of maturity for partial or whole Loan.

 

2.2The Extension of Term

 

2.2.1The term of the Trust Loan under this Contract shall not be extended.

 

2.3Repayment in Advance

 

When the term of each installment reaches 12 months within the Loan Term, the
Borrower can pay back the total sum of this installment with written application
a month in advance and written approval of the Lender. When the Borrower repays
the total principal and the interest of the Loan as is stipulated in article
2.3.1 in this Contract, the Loan ends in advance.

 

2.3.1Once the application for repayment in advance is submitted, it is
irrevocable. When such application is approved by the Lender in written form,
the Borrower shall pay back the amount in a lump sum to the account designated
by the Lender on the advanced payment date approved by the Lender. After the
Lender receives the payments, the corresponding loan ends in advance. The Trust
Loan interest shall be calculated according to the actual using days, and
interest shall be paid with principal.

 

3Precedent condition of issuance

 

3.1Unless all the precedent conditions stipulated in this Contract are all met
or given up by the Lender in written form, the Lender has no obligation to issue
any loan under this Contract to the Borrower.

 

3.2After the Lender meets all of the following precedent conditions, Trust Loan
shall be issued to the Borrower according to the ways stipulated in this
Contract. The loan amount shall not exceed 【the gold amount confirmed by both
the Consignor and PICC Property & Casualty× the Base Price of Gold Pledge】;

 

3.2.1This Trust Plan is set up, and the Consignor has issued fund for Trust Loan
to the special account for trust fund.

 

5 

Trust Loan Contract

 

 

3.2.2The legal documents including this Contract, Gold Pledge Contract, the
Contract of Guaranty, Safe Deposit Box Rental Agreement, Insurance Agreement,
Funds Trusteeship Agreement, Financial Advisory Agreement, Gold Purchase
Contract, and Authorization Letter from the Borrower to the Lender has been duly
signed and are effective. Among them, this Contract, Gold Pledge Contract and
the Contract of Guaranty have been enforced compulsory executive notarization.

 

3.2.3The competent authority of the Borrower has provided resolution about
approval of borrowing money and providing gold as pledge.

 

3.2.4Before the issue of the Trust Loan, the Borrower has provided all the
pledged gold as the pledge guarantee which is calculated by the Loan-to-value
ratio to the Lender and has met the following demands: (i) to have deposited the
pledge gold into the safe of Wuhan branch of the Industrial Bank or other safes
rent by the Lender in other banks (hereinafter referred to as Pledge Safe) (the
password of the Pledge Safe and one key is kept by the Lender, and the other key
is kept by PICC P&C), and before depositing the pledge gold into the Pledge
Safe, the related insurance is bought for the pledge gold according to the
Contract; (ii) the related procedures have been gone through in the Jiang’an
branch of Wuhan Finance Bureau and the Lender has gotten the corresponding
Certificate of Registration of Chattel Mortgage.

 

3.2.5The consignor has provided written confirmation on the completion of
checking and stocking pledge gold; the procedure of insuring the pledge gold has
been finished and the Consignor has provided a document confirming it has
obtained the insurance policy; the Consignor has provided written confirmation
on the completion of registration of gold pledge in Unified Registration System
for Real Estate Financing in Credit Center of People’s Bank of China; the
Consignor has provided a document on agreeing the issuance of the fund.

 

3.2.6The subscription money for the trust industry Security Fund is paid off.

 

3.2.7Legal opinion on this Trust Plan is acquired.

 

3.2.8Other conditions required by the Lender.

 

4Issuance of the Loan

 

4.1According to articles in this Contract, the Lender shall grant the Loan to
the special loan account of the Borrower who has been confirmed to comply with
issuance conditions.

 

4.2The Borrower confirms that, the Lender is entitled to issue the Trust Loan in
installments according to the capital arrangements, pledge situation, risk
control standard, the Borrower’s capital needs as well as fund usage situation,
to decide the amount of each installment and the issuance date of the Trust Loan
unilaterally, and to reduce the Trust Loan or even refuse to grant part or all
of the Trust Loan based on the operating situation and payment situation of the
Security Fund by the Borrower. The Lender is not deemed to violate the Contract
in the above situations and the Borrower cannot require the Lender to bear any
responsibility.

 

6 

Trust Loan Contract

 

 

4.3Regardless of the above loan issuance prerequisites, the Lender is entitled
to issue the Loan in advance when not all the prerequisites have been fully met;
if the Lender issues the Loan ahead of time, it neither means that the Lender
gives up any rights under the Contract nor the Lender approving that the
Borrower and the Guarantor does not fully or partially carries out the
obligations under the Contract or the security document. The Lender is entitled
to raise a plea, pursue legal actions and take a legal action against the
Borrower and the Guarantor at any time if it do not carry out or fully carry out
the obligations under the Contract as well as in the Security Documents.

 

5The Purpose of Trust Loan

 

5.1The Borrower shall use the Trust Loan under this Contract to supplement
circulating funds and purchase raw materials of AU9999 Standard Gold.

 

5.2The Trust Loan amount under the Contract cannot be embezzled by the Borrower.
The Borrower promises that the Trust Loan will be used according to the
Contract, will not involve the overseas investment, stock investment, the real
estate investment as well as steel trade and cannot be sued in any project that
the laws, legislations, the government prohibits or the government has not
approved, or in the projects or usage that prohibit the investment of the trust
loan.

 

5.3The Lender is entitled to ask the Borrower to provide the documents and
information relating to the fund capital according to the laws and the
stipulation issued by regulatory authorities, which include but not limited to
contracts/agreements, invoices/receipts, fund issuance certificates, gold
purchase certificates of Shanghai Gold Exchange and warehouse vouchers of gold.
The Borrower shall grantee that the provided materials are real, correct,
complete and effective so that the Lender can supervise and verify the usage
condition of the Trust Loan under the Contract.

 

6Interest

 

6.1Trust Loan Interest Rate

 

The Trust Loan interest rate under this Contract is annual interest rate 8.46%.

 

The Trust Loan interest rate under this Contract is fixed, and within the Term
of the Contract, Trust Loan interest rate shall not be adjusted.

 

6.2Interest Calculation

 

6.2.1The Trust Loan interest under this Contract is calculated by day, and daily
interest rate=annual interest/360.

 

6.2.2The interest of each installment under this Contract is calculated from
their respective interest calculation date.

 

7 

Trust Loan Contract

 

 

6.2.3The interest of each installment under this Contract is calculated
separately. The interest corresponding to each installment is calculated from
its respective interest calculation date. And the interest is calculated and
collected according to the actual Using Days of the Trust Loan fund.

 

6.2.4The calculating formula of daily interest is: daily interest= balance of
principal of this day's Trust Loan*daily interest rate.

 

6.2.5If any sum of Trust Loan is failed to be paid to the Borrower on effective
day of trust beneficiary right corresponding to each installment of the Trust
Loan not due to the Lender (including but no limited to that the Borrower fails
to realize the loan issuance prerequisites agreed in Article 3.2 of this
Contract), the Borrower agrees to calculate corresponding anticipated interest
losses during the term when the trust fund is not paid as scheduled according to
the loan interest rate agreed in this Contract and compensate the Lender. Base
on this, both parties agree that in above-mentioned case, both parties
acknowledge the interest calculation date of each installment of Trust Loan is
the effective day of corresponding trust beneficiary right (subject to the day
announced by the Lender).

 

6.3Payment of Interest

 

Unless otherwise agreed under the Contract, during the term of the Trust Loan,
the Borrower should pay the payable interest of each installment of the Trust
Loan under this Contract according to the following arrangement and should pay
unpaid Trust Loan principal and remaining interest to the Lender on the due date
of each installment or on the due date of all Trust Loan (including advanced due
date). The details are as follows:

 

6.3.1Within five days after each installment of Trust Loan is issued and within
five days after the Loan is issued for one year, each interest amount that the
Borrower should pay to the Lender=the principal of this term of loan*1.21%

 

6.3.2Within five days before the first interest settlement date after each
installment of Trust Loan is issued, the interest amount that the Borrower
should pay to the Lender=the principal amount of the Trust Loan*7.25%*duration
days from interest calculating date (including) to the interest settlement date
(excluding) of the Trust Loan/360.

 

6.3.3Despite the interest date stipulated in above articles in the Trust Loan
duration, in the interest date of each installment of Trust Loan, the interest
amount that the Borrower should pay to the Lender==the principal amount of this
installment of the Trust Loan*7.25%*duration days from interest calculating date
(including) to the interest settlement date (excluding) of the Trust Loan/360.

 

6.3.4If the Lender pays back part of the Trust Loan in advance in accordance
with article 2.3 in this Contract, the advanced repayment amount =the principal
amount to be repaid in advance in this installment of the Trust Loan*(1+7.25%*
duration days from interest calculating date (including) to the advanced
repayment date (excluding) of the Trust Loan/360.) – the interest that the
Borrower paid on the principle amount to be repaid in advance in this
installment of this Trust loan.

 

6.3.5On the due date of each installment of Trust Loan (including advanced due
date), the Borrower should pay remaining interest and outstanding principals of
this installment of Trust Loan to the Lender, and the payment amount = principal
amount of each installment of Trust Loan *(1+7.25%*duration days of each
installment of Trust Loan /360)- interest of this term of Trust Loan already
paid by the Borrower- principal of this term of Trust Loan paid by the Borrower
in advance.

 

6.3.6On the due date of all Trust Loan (including advanced due date), the
Borrower should pay remaining interest and outstanding principals of all Trust
Loan to the Lender, payment amount =∑ principal amount of each installment of
Trust Loan *(1+7.25%*duration days of each installment of Trust Loan /360)-
interest already paid by the Borrower- principal paid by the Borrower in
advance.

 

6.3.7In any circumstances (including but not limited to that the Borrower paid
the interest in advance but the Loan ends in advance), the Lender will not
return the interest paid by the Borrower.

 

8 

Trust Loan Contract

 

 

6.4Overdue Interest

 

If the Borrower doesn't pay the principal and interest of the Loan according to
the Contract, then during the Loan's overdue period, besides continuing
calculating and collecting loan interest according to the Article 6.3, the
Lender has the right to collect overdue loan interest during overdue period. The
overdue loan interest is calculated and collected everyday automatically
according to one in a thousand of the remaining of the Loan principal from its
overdue date

 

7Repayment

 

7.1The Lender should repay principal and/or interest of each installment of the
Trust Loan to the account designated by the Lender according to the Contract.
Unless otherwise agreed under the Contract, the date when the Trust Loan
principal or interest arrive at the designated account is the actual repayment
date.

 

7.2The Trust Loan principal and interest repaid by the Borrower should be
remitted to the following account designated by the Lender:

Account name: Sichuan Trust Co., Ltd.

Deposit bank: Nanjing Bank Hangzhou Branch

Account number: 07010124770000592

If the Lender adjusts the above repayment account, the repayment account should
be subject to Payment Notice sent by the Lender then.

 

7.3The money repaying the Trust Loan comes from the sales income of the
Borrower, cash flow produced through processing Standard Gold of which purity is
99.99% into cash or other capital which can be used to repay the Loan.

 

7.4Security Fund

 

In accordance with the stipulations in Managing Methods in Trust Security Fund
(China banking no. [2014]50, hereinafter referred to as “method”) and Notice on
the Detailed Items of Trust Insurance Funding and Management and and so on.
(China banking no. [2015]32, hereinafter referred to as “Notice”), after
amicable negotiation, an agreement is reached by both parties that the Borrower
should fund and delegate the Lender to subscribe the Chinese Trust Industry
Security Fund (hereinafter referred to as “Security Fund”), and the subscription
amount will be 1% of the total amount of each trust installment successfully
raised under the Trust Plan.

 

The subscription will be conducted in following ways:

 

(1)When the Lender pays each installment, 1% of the payment will be paid to the
special account for Security Fund (hereinafter referred to as “Security Fund
Account”) as subscription for the Borrower, and this subscription will be
counted as part of the principal loan.

(2)After the Lender receives the subscription fund paid by the Borrower, it
delegates the subscription fund to the Chinese Trust Industry Security Fund Ltd.
Co. (“Security Fund Company”).

(3)After the Borrower funds and delegates the Lender to subscribe for the
Security Fund Account, the corresponding rights and risks to the subscribed
Security Fund will be enjoyed and undertaken by the Borrower; only after the
Lender is paid the principal and return corresponding to the subscribed Security
Fund by the Security Fund Company, the Lender will pay the Borrower with the
limit that he Security Fund Company actually pays, and the Lender will not
advance payment.

The revenue distribution and calculation of Security Fund is subject to the
provisions and stipulations of method, notice, relevant laws and regulatory
department.

(4)The items that are not involved in the agreement on Security Fund
subscription are subject to the provisions and stipulations of method, notice,
relevant laws and regulatory department. If this Contract is not consistent with
the above provisions and stipulations since there are newly issued or changed
provisions and stipulations, the matters concerned the Security Fund
subscription will be conducted in accordance with the adjusted laws or
provisions.

 

9 

Trust Loan Contract

 

 

8Loan Guarantee

 

8.1The Borrower’s payment obligations for all principal and interests of the
Trust Loan as well as other payables (including but not limited to payment
obligations for overdue interests, default interests, liquidated damages, damage
awards, all expenses incurred for the Lender’s credit realization, and all other
payables by the Borrower), shall be guaranteed by the Borrower with its legally
owned standard gold which could be pledged, with the Guarantor offering personal
joint liability guaranty. In case the Borrower fails to fulfill or incompletely
fulfill principal and interest payment obligations for any installment of Trust
Loan hereunder or part or all of payment obligations for other payables, or in
case of other default circumstances under this Contract or Gold Pledge Contract,
the Lender shall be entitled to implement the right of pledge for all gold
pledged it will possess then, and request the Guarantor to bear joint liability
guaranty.

 

8.2Gold Pledge Guarantee

 

8.2.1When signing this Contract, the Borrower shall properly sign Gold Pledge
Contract with the Lender and provide pledged gold in the amount calculated
according to pledge rate of this installment as pledge guarantee before the
Lender issues any installment, and store such pledged gold into pledge safe box;
the specific amount of pledged gold in all batches shall be subject to Pledge
List attached to Gold Pledge Contract (the quality and quantity of pledged gold
are subject to the common verification of the Consignor and PICC Property &
Casualty). All pledge contracts and pledge lists serve as an integral part of
this Contract with the same legal force. The Lender shall release corresponding
Trust Loan upon registration of pledge for gold in each installment in
accordance with Withdrawal Application; any batch of pledged gold shall
guarantee all payment obligations hereunder.

 

8.2.2The amount of each installment means that the loan amount is decided on the
value of pledge shall be determined by the lower price between the 30-day
average of Shanghai Gold Exchange AU(T+D) and the Gold Price at 15:30 of the
Pledge Gold on previous transaction day of Pledge Day, and is subject to the
pledge rate under 75%.

For the convenience to calculate the amount of pledge gold, the pledge rate of
each installment is calculated separately. The pledge rate is=the principal
balance of this installment of the Trust Loan/ (the quantity of corresponding
batch of pledged gold * the lower price between the 30-day average of Shanghai
Gold Exchange AU(T+D) and the Gold Price at 15:30 of the Pledge Gold on previous
transaction day of Pledge Day).

 

8.2.3The Borrower shall properly sign Insurance Contract with PICC regarding
pledged gold upon signature of this Contract, and purchase property insurance
from PICC with the Borrower as sole beneficiary for quality, purity, weight and
risks on damages, loss, robbery of pledged gold in related batch (including
those added) during the pledge period prior to delivery of any batch of pledged
gold to pledge safe box (i.e. prior to the Lender’s release of any loan by this
Contract), or prior to provision of adding pledged gold to the Lender by this
Contract; the amount of insurance claims = the lower price between the 30-day
average of Shanghai Gold Exchange AU(T+D) and the Gold Price at 15:30 of the
Pledge Gold on previous transaction day of Pledge Day * 85% of weight of this
pledged gold. The insurance period of any batch of pledged gold is one year
(inclusive) from its pledge day, and the Borrower needs to renew the insurance 1
month before expiry of its insurance period, which shall be no less than 1 year,
and the relevant original copy of insurance policy is to be kept by the
Consignor, or the Borrower is considered as in default, then the Lender is
entitled to require the Borrower to pay off the principal and interest of the
trust and other payables in advance and take corresponding responsibilities.

 

10 

Trust Loan Contract

 

 

8.3Marking to Market

The basis of calculation of separate precautions line, the open line and each
precaution line of every installment of this Trust stand the same, namely, the
precaution line is 1.2 times of the pledge price; and the circulation basis of
each open line, namely, the open line is 1.173 times of the pledge price. And in
this Trust, the Lender is responsible to mark the market on every trading day,
and the price is adopted as following: closing price of this Contract at 2:30 on
this trading day morning of Shanghai Gold Exchange Standard Gold if there is
night market, or the closing price of this Contract at 15:30 in the previous
trading day afternoon of the Shanghai Gold Exchange Standard Gold if there is no
night market.

 

8.3.1Precaution operations

The Borrower has the obligation to cover the Lender on the decrease of pledge
gold price by providing corresponding cash (hereinafter referred to as
“Additional Margin”). If the gold price falls down below (include) the
precaution line, then the Lender should inform the Borrower immediately by call,
fax, or message to cover with Additional Margin. The Borrower should deposit the
Additional Margin to the special trust account before 10:30 of this trading day,
until the total amount of pledge value and the additional cash deposit is 1.2
times of the pledge price. If it continues to be below the precaution line, the
Lender will not notify. The Borrower should be reached by phone. If the Lender
is unable to timely contact with the Borrower because the Borrower’s phone is
out of service, or nobody answers, the relevant consequence will be taken by the
Borrower.

 

8.3.2Close position

If the gold price falls down under (include) the open line of any loan, the
Borrower should deposit Additional Margin to the special trust account before
10:30 in the morning of this trading day until the total amount of pledge value
mentioned above and the additional cash deposit is 1.173 times the pledge price,
or the Lender will inform the Consigner and begin the process of pledge disposal
in accordance with the Consigner’s order.

The Borrower confirms that any batch of the pledge gold under this Contract is
the guarantee for the entire obligation to pay.

 

8.3.3If the Borrower refuses or fails to deposit the payable Additional Margin
timely as the Contract requires, the Lender has the right to claim that all the
Trust Loan under this Contract is due in advance, and all the interest of the
Loan should be repaid in advance, and requires the Borrower to immediately
perform all the payment obligations under this Contract, meanwhile the Lender is
entitled to exercise mortgage to all the pledge gold and use funds gained from
realizing pledge to pay off all unpaid payables of the Borrower under the
Contract for priority. If the fund is not sufficient to pay off the items above,
then the Borrower directly pays Lender the rest.

If any circumstances mentioned above happens, namely pledge preservation delay,
not timely or not sufficient Additional Margin occurs to the pledge gold of any
loan, the Lender is entitled to claim that the entire loan under this Contract
is due in advance and exercise mortgage to all the pledge gold, and has the
priority to use funds gained from realizing pledge for compensation.

 

8.3.4The Additional Margin paid by the Borrower shall be paid into following
bank account of the Lender:

 

Account Name: Sichuan Trust Co., Ltd.

Opening Bank: Bank of Nangjing, Hangzhou Branch

Account No.: 07010124770000592

 

If the above-mentioned bank account needs to be changed, the Lender shall notify
the Borrower in written 5 Business Days in advance.

 

8.3.5If the Borrower completes all the gold pledge, insurance obligations and
corresponding complements and call margin obligations according to this
Contract, after the principal and interest of any installment of the Trust Loan
has been fully paid and the Borrower has performed all the payment obligations
corresponded to that installment of the Trust Loan, the Lender is entitled to
decide to release the pledge of corresponding gold provided by the Borrower in
advance, however, the pledge rate of this loan shall be below 75% (included)
after discharging that part of gold.

 

11 

Trust Loan Contract

 

 

8.4Warranty

Mr. Zhihong Jia, the actual control of the Borrower, provides irrevocable joint
liability guarantee for all payment obligations under this Contract.

 

9Payment

 

9.1The Lender and the Borrower shall pay relevant taxes and fees in accordance
with the provisions of the law in China.

 

9.2Trust loans cost involved under this Contract including but not limited to
notary fees, legal fees, audit fees, rent, insurance fee, registration fee,
enquiry fee and service fee shall be bear and paid by the Borrower.

 

9.3The Borrower shall pay all the money in full under this Contract that should
be paid. The payment should not be attached to any claim or limit and shall not
have any nature of tax deduction or withholding under this Contract.

 

9.4When the Borrower pays a certain sum of accounts payable to the Lender
according to the provisions of this Contract (including but not limited to
breach of contract, damage awards, penalty interest, interest, principal), if
the day of accounts payable is not a Business Day of the Lender, it will
postpone to the next Business Day. When the Trust loan principal and interest is
extended, the interest is calculated during extended period in accordance with
this Contract.

 

9.5When the Borrower pays a certain sum of accounts payable to the Lender
according to the provisions of this Contract (including but not limited to
breach of contract, damage awards, penalty interest, interest, principal), the
Borrower should pay to the account designated by the Lender on the day of the
payables and send a copy of the payment confirmation or the copies of the seal
of the entity on the same day.

 

9.6When the Borrower’s repayment money is not enough to pay off all the payables
under this Contract (including but not limited to the Trust Loan principal,
interest, default interest, liquidated damages, damages, the cost of the
creditor's rights, and so on.), the Lender has the right to use the money to pay
off other payables (including the cost of the creditor's rights, penalty
interest, damages, liquidated damages, and so on.), interest and principal and
and so on. in order.

 

10Capital Supervision

 

10.1In order to ensure the Trust Loan under this Contract is used in accordance
with the Contract, the Borrower shall open a fund supervision account by the
Lender in the designated bank according to the requirements.

 

12 

Trust Loan Contract

 

 

10.1.1Fund Supervision Account

Account name: Wuhan Kingold Jewelry Co., Ltd.

Bank: Business Office, Bank of Zhangjiakou

Account No. : 374014169100015

 

The Borrower opened the fund supervision account in Zhangjiakou Bank Co., LTD
based on the Lender’s requirement, to specially receive trust fund under this
Contract. Zhangjiakou Bank Co., LTD is in charge of supervising the account
which is solely used by the Borrower to buy the gold raw material. When the
trust fund is allocated from the fund supervision account, the Borrower should
provide the fund supervision bank with the relevant voucher of gold purchase in
Shanghai Gold Exchange in 5 Business Days, and the fund supervision bank will
check the authenticity; if the Borrower fails to provide the relevant voucher of
gold purchase or the voucher is considered to be fake by the fund supervision
bank, or the usage of the fund is not complied with this Contract, the Borrower
is breaking the Contract (default of loan funds usage), and the Lender is
entitled to require the Borrower to pay back the entire trust principal and
interest with the designation or the approval of the Consignor and require the
Borrower to undertake the default responsibility in this Contract.

 

11Representations and Warranties

 

11.1The Borrower makes the following representations and warranties to the
Lender on the date of signing this Contract, and confirms that the Lender
concludes the Contract relying on these representations and warranties, and
these representations and warranties continue to be effective during the
effective period of this Contract and the subordinate contracts.

 

11.1.1The Borrower is an established and validly existing enterprise as a legal
person according to the laws and regulations of the People's Republic of China,
has the right to address all of its property completely and engage business in
its business license. As of each installment issuance date of this Contract, the
Borrower is in normal operation condition. There is no existing or reasonably
expected possibilities that may lead to the Borrower cannot continue to operate
normally in the Trust Loan term.

 

11.1.2The Borrower has the right to sign and perform this Contract and the
relevant financing documents. It has taken all the necessary measures and other
action, making it has all the necessary rights and authorization to sign and
perform this Contract, which complies with the company’s articles of
association.

 

11.1.3The Borrow is voluntary in signing and performing this Contract, which is
its true intention, and passes all the necessary legal authorization. The
authorization and authorization to sign and perform is not contrary to the
Borrower’s articles of association or any laws and regulations or the Contracts
binding the Borrower. The formalities that are needed to sign and perform this
Contract by the Borrower are completed legally and fully effective.

 

11.1.4Except that has been disclosed to the Lender and is recorded in the
disclosure document that are received by the Lender in writing, the Borrower
doeseses not hide any following events that has occurred or is about to occur
and may make the Lender doesn’t agree to grant Trust Loan under this Contract:

 

13 

Trust Loan Contract

 

 

(1)      There is no event of default has occurred by the Borrower and no event
of default reasonably expected to happen due to any withdrawal under this
Contract. There are no events or circumstances that may constitution default
under other ongoing or binding agreement or other documents, or may cause
serious adverse effects;

 

(2)     The Borrower violates the obligations under the credit and debt
agreement signed by it and other creditors;

 

(3)     Any pending litigation, arbitration, administrative procedures, judicial
execution of the program /or the administrative authority of similar nature/or
other legal process;

 

(4)     The Borrower and its shareholders, actual controlling person do not have
the illegal/unlawful behaviors, and there are no other events that can be
reasonably expected that because of the Borrower and its shareholders, actual
controllers, their actions fault, it will be in the process of litigation,
arbitration and administrative, judicial and/or administrative agencies of the
enforcement procedure and/or other legal proceedings with similar properties;

 

(5)     The Borrower bears debt, contingent liabilities, or to a third person to
provide mortgage, pledge, and other guarantee;

 

(6)     Other financial condition affecting the Borrower and its debt repayment.

 

11.1.5All documents, data, reports and documents to the Lender for the Trust
Loan under this Contract provided by the Borrower are accurate, true, complete
and effective. There are no misleading and no important facts missed.

 

11.1.6The obligation of the Borrower under this Contract is the legal and valid
and it is legally binding. The Borrower doeses not involve any liquidation,
dissolution, merger, division or similar legal process. The Borrower doeses not
involve in civil, criminal, administrative litigation or arbitration proceeding
that has significant adverse effect on the Borrower's ability to perform this
Contract.

 

11.1.7Whether the Borrower has signed or will sign guarantee agreement or
similar agreement with the Guarantor for its warranty obligations under this
Contract, the agreement will not damage any of the Lender’s rights and interests
under this Contract in the law or in fact.

 

11.1.8Any important asset of the Borrower is not involved in any enforcement,
property preservation, sealing up, distaining, lien, regulation, or deposit
deduction by financial institutions.

 

11.1.9The Borrower promises that its creditor's rights of the Guarantor are
inferior to creditor's rights of the Guarantor by the Lender in Trust Loan
existing period.

 

14 

Trust Loan Contract

 

 

11.1.10The Borrower agrees that the Lender can inquire the Borrower's credit
situation from the credit data center set up by the People's Bank of China’s or
relevant agency and departments, and agrees that the Lender can provide the
Borrower’s information to the credit data center set up by the People's Bank of
China. The Borrower agrees that the Lender can reasonably use and disclose the
Borrower’s information for its business needs.

 

The Borrower guarantees to repay the Trust Loan principal and interest fully in
accordance with the Contract on time. The Lender shall have the right to notify
the relevant department or unit, has the right to make announcement collection
through the news media for Borrower’s default in loan principal and interest of
the trust or other default situation.

 

11.1.11The Borrower promise that it is aware and fully understands the
Management Method and regulatory rules, and will pay full Security Fund amount
on schedule.

 

11.1.12The Borrower assures: (1) the propriety and the right to disposal pledge
gold, and that the consideration of pledge gold is paid. The pledge gold can be
freely circulated and is not the kind of the objects which are forbidden or
restricted to circulate by the laws, regulations, and the national policy. There
is no controversy on the ownership of the pledge gold, or any encumbrances,
defect or restriction of right; (2) before the gold is pledged to the Lender,
the gold has never been transferred, gifted or pledged in other situation,
neither did the Borrower sign similar contracts; after the gold is pledged to
the Lender, the gold should not be transferred, gifted or pledged in other
places, and Borrower should not sign similar contracts. Any behavior that may
damage the pledge rights and the right and interest of Lender is prohibited.

 

11.2The Borrower hereby further represents and warrants, from the day of signing
this Contract to the day of all payments are paid off under this Contract, that
it will observe each representations and warranties stipulated in article 11.1
above correctly and fully in accordance with the situation at that time, unless
the Lender gives up in writing.

 

11.3The Borrower should undertake to renew the insurance for the pledge gold if
the insurance is due during the period of settling the pledge gold. The renewed
insurance duration will allow the party to settle all the pledge gold.

 

12The Agreed Items

 

In addition to the other terms and conditions of this Contract, during the
period of the Trust Loan, the following items are further agreed between the
Borrower and the Lender:

 

12.1The Lender can check and understand the usage of the Loan at any time in a
variety of reasonable ways; the Borrower have to actively cooperate with the
Lender to make the Lender understand the usage of the Loan and their operating
conditions and to provide the relevant materials according to the reasonable
requirements of the Lender.

 

15 

Trust Loan Contract

 

 

12.2During the period of the Trust Loan, without the prior written consent of
the Lender, the Borrower could not incur any additional guaranty to other people
unless the Lender agrees. When the Borrower finances externally, provides any
form of guarantee, disposes the major material assets, and changes the practical
control right and so on, it should get the written consent of the Lender in
advance.

 

12.3Before the Borrower repays all the Trust Loan principal and interest under
this Contract, if it takes actions like contracting, leasing, reforming the
shareholding system, joint, combination, merger, division, joint venture,
material assets transferring, control rights transferring, application for
closure, application for dissolution, application for bankruptcy, and other
actions which enable to cause the changes of creditors’ rights and debt
relations or affect the implementation of the creditors’ rights of the Lender,
it should give written notice to the Lender in advance, obtain the consent of
the Lender, at the same time, and carry out the liquidation liabilities or clear
debts in advance, otherwise it cannot take the above listed actions.

 

12.4The Borrower ensures that the financial statements submitted to the Lender
are prepared in accordance with Chinese accounting standards.

 

12.5The Borrower promises that it will not dissolute, liquidate, or conduct
other actions which will influence the Lender’s rights and interests before it
makes the preserved measures on the Loan creditor's rights agreed by the prior
written consent of the Lender.

 

12.6The repayment order of the debt under this Contract is superior to the debts
of the Borrower to its shareholders, and at the same time, the Borrower promises
that it will not violate the normal repayment order to pay off other loans
preferentially. It will not sign any contract or agreement which will make the
Trust Loan under this Contract lie in a subordinate or inferior position at
present and in the future.

 

12.7If the following situations occur, the Borrower should notify the Lender
within 5 Business Days:

 

12.7.1The events, such as major legal litigation, arbitration or administrative
disposal programs or deduction of the deposits by the financial institutions
which influence the Lender’s interests, happen;

 

12.7.2If any default event under this Contract happens, the Borrower should
explain the nature and duration, and explain what action has been taken or what
measures it will take;

 

12.7.3When the Borrower is aware of itself or any of its important assets having
been involved in any legal proceedings or arbitration proceedings, enforcement
or seizure or detainment or other similar measures, the Borrower should inform
the Lender in written notice according to the provisions of this article, and it
should also list the constituted influences or the possible influences in detail
and the remedial measures which it has taken or plans to take;

 

12.7.4If the Borrower has economic disputes with a third person due to its
economic activities or accidental events and they affect the Borrower to carry
out its business activities normally, such as production halts, closure, the
cancellation of registration, revoking the business license, engagement in the
illegal activities of the legal representatives or the principal persons,
involving major litigation activities, appearance of the serious difficulties in
the production and business operation, deterioration of the financial
conditions, and so on;

 

12.7.5Any event that may happen or has happened, which has an effect on the
Borrower’ normal repayment;

 

12.7.6The Borrower needs to change the legal representatives, the authorized
representatives, correspondence address, name of the unit, or the major changes
in the financial and personnel aspects, and the changes in the articles of
association of the Borrower;

 

12.7.7The Guarantor under this Contract has the situations of production halts,
closure, the cancellation of registration, revoking of the business license,
bankruptcy and operating loss, by which it loses the corresponding guaranteed
capabilities related to this loan partly or completely, the Borrower should
timely provide other guaranteed measures approved by the Lender.

 

16 

Trust Loan Contract

 

 

12.8Without the written consent of the opposite side, both sides should not
disclose the opposite side’s business secrets to third parties, including
operating information, management information, technical information, customers’
information and other business information which can bring economic benefits and
are not known by the public), except that Lender can provide materials or
disclose information according to t the laws, regulations, stipulations or the
request of competent authority, to the agent institutions like law firms, or to
the Cosigner (beneficiary).

 

12.9The Borrower state here in particular, once the Borrower breaches the
Contract or the Borrower doeses not repay the Trust Loan principal and interest
under the Contract, and the Borrower has no enough property to repay the debt,
with regard to any creditor’s right, receivables, and other property rights
possessed by the Borrower in allusion to the third party, the Lender has the
preferred subrogation to reimburse rights.

 

13Events of Default

 

13.1Any one of the following events shall form the Borrower’s default under this
Contract:

 

13.1.1The Borrower has the big earnings volatility and significant legal
litigation which affect the abilities of the Borrower to perform the obligations
under this Contract;

 

13.1.2The Borrower violates the provisions of this Contract, without the written
consent of the Lender, arbitrarily uses or transfers loan funds in the special
account;

 

13.1.3The Borrower fails to repay the Trust Loan principal and interest, overdue
interest, default interest, liquidated damages and any other payables in
accordance with the provisions of this Contract, the cognizance of such default
is applicable to any loan. That is to say, the delay or underpay of any loan’s
principal and interest, overdue interest, penalty interest, liquidated damages
and any other payables under this Contract shall constitute a fundamental
default of this Contract, and the Lender has the right to take measures
according to the article 14;

 

13.1.4Any important asset of the Borrower has been involved in any enforcement,
sealing up, distrain, lien, regulated measures or similar measures;

 

13.1.5The Borrower doeses not totally disclose all the debts connected with the
company to the Lender. If the Borrower is applied for compulsory enforcement by
other creditors to the people’s court due to the Borrower or other persons’
debts, the Borrower shall bear the liability for default of the Contract, and
pay liquidated damages to the Lender according to five percent of the total
Trust Loan’ principal.

 

13.1.6Any representation or warranty made by the Borrower under this Contract is
incorrect, untrue, misleading, violated, or the representation or warranty has
been proved to be incorrect, untrue, misleading, and violated when it is made or
considered to be made, and has caused that the Trust Loan principal and interest
is reasonably expected that it cannot be fully repaid.

 

13.1.7Because of the changes in the laws or the executive orders of any
government, the business situations of the Borrower or any of its important
assets has changed significantly or possible events or situations happen which
may lead to the big changes, and the changes, events, or situations have been
reasonably considered by the Lender to have constituted or possibly constitute
the significant adverse impacts on the Borrower’ repaid capabilities under the
Contract;

 

13.1.8The Borrower does not materially comply with or perform any one of its
commitments and obligations under this Contract;

 

13.1.9Without the written consent of the Lender, the Borrower sets the
guaranteed interests on the fixed assets formed by main assets or the Trust Loan
under this Contract happened or some events happen which have produced
significant adverse impacts on its capabilities of obligation performance under
this Contract;

 

17 

Trust Loan Contract

 

 

13.1.10The Borrower is ordered to terminate the business due to going out of
business, dissolution, cancellation, closure of the business, bankruptcy or
other reasons;

 

13.1.11The Borrower’s legal representatives or the principal persons escape,
disappear, suspect of a crime, or be taken compulsory measures;

 

13.1.12The Borrower or the Guarantor involves in or is about to involve in major
litigation, arbitration, or other legal disputes;

 

13.1.13The Borrower fails to perform the obligations under the borrowing or
financing agreements signed with other financial institutions or the obligations
or other significant violations happen;

 

13.1.14Without the Lender’s consent, the Borrower change the purpose of the Loan
arbitrarily, or use the Loan to proceed illegal and improper trading;

 

13.1.15The Borrower uses the false contract with the related party to discount
or pledge to the banks, and withdraw the bank capital illegally or extend the
credit based on the creditors’ rights like receivables and notes receivable
which have no real trade backgrounds;

 

13.1.16The Borrower refuses to accept the supervision and inspection of the
Lender on the usages of the Loan and the related business financial activities;

 

13.1.17The Borrower has situations of the major merger, acquisition and
reorganization, transfer of equity, and the sale of real estate, and so on,
which has affected or may affect the Loan security.

 

13.1.18The Borrower deliberately evades the debts of financial enterprises
through the related party transactions;

 

13.1.19Other situations considered by the Lender that can lead to the failure to
repay the Loan principal and interest on time under this Contract;

 

13.1.20Other defaulted behaviors according to the relevant laws and regulations
of this Contract.

 

13.2If the Guarantor has one of the following circumstances, the Borrower shall
be considered to default under this Contract, and the Lender shall have the
right to take relief measures stipulated by this Contract:

 

13.2.1The guarantee is not established, inactive, invalid, being dismantled and
lifted under this Contract; the Guarantor defaults, clearly indicates or shows
that it will not fulfill the guaranteed responsibility; or the Guarantor loses
part or all of the guaranteed qualifications; the collateral value reduces or
appear some other changes, and within the time schedule made by the Lender, the
Borrower does not supplement or fail to timely provide new collateral according
to this Contract’s stipulation or take other preserved measures of creditors’
rights approved by the Lender;

 

13.2.2The Borrower does not insure the pledge gold or renew the insurance in
time in accordance with the Contract;

 

13.2.3The Guarantor does not substantially comply with or carry out any
commitment or obligation under the Security Documents; or any representation or
warranty made by the Guarantor under the Security Documents is incorrect,
untrue, misleading, violated; or the representation or warranty has been proved
to be incorrect, untrue, misleading, and violated when it is made or considered
to be made.

 

18 

Trust Loan Contract

 

 

13.3Cross default

When the Guarantor has the below situation or any kind of situation in the
article 13.1 or 13.2 in this Contract, it shall be deemed as the Borrower’s
default of this Contract, and the Lender has the right to call in the Loan ahead
of the Contract’s schedule and require the Borrower to take the defaulting
responsibilities:

 

13.3.1Any loan, financing or debt has defaults;

 

13.3.2Any guarantee or similar obligation is not performed;

 

13.3.3Fails to perform or violates the relevant debt guarantees and other legal
documents or contracts having similar obligations;

 

13.3.4Unable to repay the expiring debtor borrowing/financing;

 

13.3.5Bankrupt which has been declared or is about to be declared through the
legal procedure;

 

13.3.6Transferring the assets or property to other creditors;

 

13.3.7Other situations which endanger the safety of loan principal and interest
under this Contract.

 

14Default Liabilities

 

14.1If one or several default items listed in article 13 of this Contract occur,
the Lender has the right to take one or more remedial measures according to the
actual situation of the Borrower’ default. The Borrower should bear the
corresponding responsibilities for default of the Contract.

 

14.1.1If the Borrower fails to fully repay any loan’s principal and interest or
other payables in time under this Contract in accordance with this Contract; or
fails to fully supply any additional gold pledge and margin in time, or fails to
timely buy insurance or extend insurance time limit for any pledged gold, and
fails to correct the defaulting behaviors and remedies according to the
requirements of the Lender within the time limit specified by the Lender, the
Lender shall have the right to declare all Trust Loan under this Contract expire
in advance immediately, withdraw all the Trust Loan’ principal balance and the
unpaid part in all the interest payable according to the calculation stipulated
by this Contract, overdue interest, penalty interest, liquidated damages and any
other payables in advance from the Lender, and immediately recourse to the
Borrower through various forms.

 

14.1.2If the Borrower violates the provisions of this Contract without the
consent of the Lender by arbitrarily embezzling or transferring the Loan funds
from special loan account, the Lender shall have the right to take back all or
part of the Loan ahead of schedule. At the same time, from the date of
arbitrarily embezzling (transferring) of the Loan, according to the amount of
the embezzling (transferring) and actual days of the embezzling (transferring),
the Lender shall calculate and collect the penalty interest from the Borrower in
the light of the thousandth of the embezzled (transferred) fund every day, until
the Borrower returns all the embezzled (transferred) funds to the Lender. The
Lender’s collecting penalty interest from the Borrower shall not influence the
Lender’s any other rights under this Contract.

 

14.1.3During the period of the Trust Loan, if the Borrower fails to pay interest
within the time limit prescribed in this Contract, as to the overdue interest
part, during the overdue period, the Lender shall have the right to add one
thousandth penalty interest every day on the basis of the original overdue loan
interest stipulated in article 6.4 from the overdue date.

 

14.1.4If the Borrower fails to repay the Trust Loan principal according to the
stipulation of this Contract, as for the overdue part of the Trust Loan
principal, during the overdue period, the Lender shall have the right to add one
thousandth penalty interest every day on the basis of the original overdue loan
interest stipulated in article 6.4 from the overdue date.

 

19 

Trust Loan Contract

 

 

14.1.5According to the provisions of this Contract or Security Documents, it
requests the Guarantor to bear guaranteed responsibilities, including performing
the right of pledge through the ways of selling off and auctioning the pledged
gold, the Borrower’ agreement on the discount of the pledged gold, or entrusting
the members in Shanghai Gold Exchange to sell the pledged gold at the market
price in the open gold market, or requests the Guarantor to bear the joint
guaranteed responsibilities.

 

14.1.6Other remedial measures stipulated by the relevant laws and regulations
and this Contract.

 

14.2After the Lender takes the default measures stipulated by the preceding
articles, if the Borrower still cannot make up for the loss to the Lender, the
Lender has the right to continue to pursue of recovery to the Borrower about the
due payment.

 

14.3Because of any party’s default making the opposite party adopt the litigated
ways to realize the creditors’ rights, the defaulting party should bear the
reasonable costs paid by the opposite party, including but not limited to legal
fares, property preservation fee, auction fee, attorney fees, travel expense,
copying charge, and printed materials fees, and so on.

 

15Special Stipulations

 

15.1When the news media, such as the documents, newspapers or web sites
sponsored by the state council and its ministries and commissions, provincial
government (including the municipalities directly under the central government
and autonomous regions), the People's bank of China, Chinese banking regulatory
commission and other financial regulatory institutions, report the industrial
policies of the state’s prohibition or restriction on the investment of the
related industries or series of enterprises, the Lender could suspend,
discontinue, and terminate the debts’ issuance or recover the Loan ahead of
schedule to the Borrower of the related industries or series of enterprises.

 

15.2The Borrower agrees that the Lender could use and save credit information
because of the Loan application and post-loan management inquiry.

 

15.3The reasons, such as the irresistible forces, stoppages of the
communications or network, or system faults of the Lender, lead to the failures
to issue loans or conduct the payments in accordance with the stipulations of
this Contract, the Lender shall not take the responsibility, but should promptly
notify the Borrower and take remedial measures.

 

16Supplement, Modification and Transfer of the Contract

 

16.1After the Contract entries into force, the parties can modify or supplement
the contents of the Contract on the basis of consensus. If the provisions of the
Contract are inconsistent with the regulations of the law, a supplementary
contract should be timely consulted and signed to perfect the Contract. For
matters not covered in this Contract, both parties can sign a supplementary
contract. The supplementary contract is an integral part of this Contract, and
it has the same legal effect as the Contract. If the supplementary contract is
in conflict with the Contract, the supplementary contract shall prevail. In this
Contract, when this Contract is mentioned, any effective revisions and
supplements to this Contract should be included.

 

16.2Without the written consent of the Lender, the Borrower may not transfer any
rights and obligations under this Contract.

 

16.3The Lender is entitled to transfer the rights and obligations under this
Contract to any other party without the agreement of the Borrower, however the
Borrower should be informed about this.

 

20 

Trust Loan Contract

 

 

17Notices

 

17.1Unless there are other provisions under the Contract, all notices between
the two parties under the terms of the Contract shall be in written form, which
can be delivered by people, registered letters, express mail service, and fax
can be as an auxiliary way, however, it must have a supplementary delivery
according to the above agreed ways under the Contract. The notices on the
following dates shall be deemed to be the dates of service:

 

(1) The notices delivered by people are an effective delivery on the delivery
date.

 

(2) The notices delivered by registered letter (postage paid) are effective
delivery on the seventh day after it are delivered (as indicated by the
postmark).

 

(3) The notices issued by express mail service (postage paid) are effective
delivery in the third days after being delivered (as indicated by the postmark).

 

(4) The notices sent by fax are effective after it are delivered.

 

(5) Using the above methods to send notices at the same time, the fastest one
reaches the receiver prevails.

 

17.2The notices under this Contract shall be delivered according to the
following address; if changes need to be done, the party who wants to change
shall notify the other party in writing three Business Days in advance. The
losses caused by the failure to notify in time are bore by the party who changes
the correspondence address or the contact ways.

Lender: Sichuan Trust Co., Ltd.

Correspondence address: Room B1511, Oumei Center, EAC, Hangzhou City.

Postcode: 310000

Telephone numbers: 0571-85238957

Fax: 0571-85238957

Recipient: Pan Zhu

 

Borrower: Wuhan Kingold Jewelry Co., Ltd.

Correspondence address: Special No. 15 of Huangpu Science and Technology Park,
Jiang’an District, Wuhan City

Postcode: 430023

Tel:

Fax: 027-65694777

Recipient: Qiao Hu

 

21 

Trust Loan Contract

 

 

18Grace and Partial Invalidity

 

18.1When the Lender does not exercise or delay exercising any rights under this
Contract, it shall not be deemed to give up such rights. When the Lender
exercises such rights alone or in part, it should not be prevented by using any
other way or exercising such rights further or other rights.

 

18.2The rights and remedies stipulated under the Contract are cumulative and any
rights or remedies of the Lender endowed by laws are not ruled out.

 

18.3A provision or some portions of one provision in this Contract isnow or in
the future will become invalid, the invalid provision or the invalid portions do
not affect the validity of the Contract, the other terms of the Contract and
other contents of the provision.

 

19.Compulsory Execution Notarization

 

The Borrower and the Lender confirm that both parties have complete
understanding on the meaning, content, procedure, responsibility and effect of
the laws, rules, regulations have on compulsory execution effect and executive
certificate. The Borrower and the Lender conduct notarial process on this
Contract and enforce it with effect after signing this Contract with consent.
The Borrower does not have disagreement on the obligations under this Contract.
If the Borrower does not perform or does not fully perform its obligation under
this Contract, the Lender is entitled to apply the people’s court with
jurisdiction for compulsory execution with this Contract and executive
certificate under notarization. The Borrower should accept the compulsory
execution and abstain the right to defend on his own accord. The cost for
compulsory execution process is assumed by the Borrower.

 

20.Other Matters

 

20.1.This Contract is effective after the legal representatives or authorized
representatives of both parties signed or sealed and stamped with official seal
or special seal for contractual use, and it terminates when Trust Loan
principal, interest, penalty interest, liquidated damages and all the other
obligations of payment have been fulfilled.

 

20.2If both parties disagree on if the situations under this Contract reach to
the standard of “significant”, “substantial”, “serious” and so on, the Lender's
interpretation shall prevail.

 

20.3When disputes arise during the performance of this Contract, it may be
resolved through consultation. If it doesn’t work, either party shall file a
lawsuit to the people's court with jurisdiction at Lender’s domicile. During the
proceeding, the terms that do not involve the dispute under the Contract shall
still be fulfilled.

 

20.4The contracts, memos, commitments and other binding legal documents signed
by the Borrower or Lender on the matters under this Contract which are effective
and binding shall be an integral part of this Contract.

 

20.5Once the Contract has been signed, it shows that the two parties have read
this Contract in full and detail, do not have any doubt and ambiguity on all
terms under the Contract, and have accurate and correct understanding on
relevant rights, obligations and responsibilities of both parties.

 

22 

Trust Loan Contract

 

 

20.6This Contract has six original copies, with two copies belonging to the
Lender, one copy belonging to the Borrower, and the rest being used for
conducting notarization and other procedures, and each one has the same legal
effect.

 

20.7Loan application form, IOU, and other relevant documents and data provided
by the Borrower are integral parts of this Contract.

(The remainder of this page is intentionally left blank.)

 

23 

Trust Loan Contract

 

 

(No text in this page, signing page of No. SCXT2016(DXD)Zi. No.167-2 Trust Loan
Contract)

 

When signing this Contract, both parties read and know all the articles in this
Contract, have no objection, and accurately understand all legal implications of
all articles related to legal relations, related rights, obligations and
responsibilities between both parties.

 

The Lender: Sichuan Trust Co., Ltd.(Seal) 

Legal Representative or Authorized Representative (Signature or Seal):

 

The Borrower: Wuhan Kingold Jewelry Co., Ltd. (Seal) 

Legal Representative or Authorized Representative (Signature or Seal):

 

Sign Date: 2016/9/7 

Place of signing: Chengdu

 

24 

Trust Loan Contract

 

 

Letter of Authorization

 

Sichuan Trust Co., Ltd.:

 

Since our company is unable to undertake the obligation of calling margin and
repayment (see details in Trust Loan contract numbered SCXT2016(DXD)Zi. No.167
-2), we have triggered the right of disposal on the pledge gold. Now our company
leave the carte blanche to you to disposal the AU9999 gold bars that we pledged
(see details in Gold Pledge Contract numbered SCXT2016(DXD)Zi. No.167 -3), which
includes determining the buyer and the disposal operations, price, and sign the
relevant contract with buyer on behalf of our company or your company. We
promise to issue invoice to the buyer on the gold bars. We will agree all the
items on the disposal of pledge gold and undertake the revenue and the loss,
relevant rights and obligations under laws.

 

This letter of authorization is not attached to any conditions and is
irrevocable. This letter of authorization takes effect with the seal of our
company and is legally binding on us.

 

Wuhan Kingold Jewelry Co., Ltd. (Seal)

 

Month     Day    , 2016

 

25 

 